Citation Nr: 1233147	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  05-21 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to October 1968, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in September 2008.  A transcript of that hearing is of record.

In a July 2009 decision, the Board remanded the issue on appeal to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.

The Board requested an expert medical opinion from the Veterans Health Administration (VHA) in January 2012.  The opinion was received and associated with the claims file in March 2012.  

As discussed below, the appeal must again be REMANDED to the RO via the AMC, in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he incurred a low back disability during his active service.  Specifically, he contends that he suffered a lumbar strain during his active service and that he continued to have low back pain since his separation from active service. 

In January 2012, just after the Board had sent the Veteran's claims file to a VHA specialist to obtain an expert medical opinion regarding whether his current lumbar spine disabilities are etiologically related to his military service, the Veteran submitted additional relevant evidence of medical treatment, including a report of an MRI of his lumbar spine dated in August 2010, and a January 2012 report of a lumbar epidural steroid injection to treat his low back pain.  Unfortunately, this evidence was not accompanied by a waiver of initial RO review and has not yet been considered by the RO as the Agency of Original Jurisdiction.  See 38 C.F.R. § 20.1304(c) (2011).  Therefore, the matter must be remanded to the RO for such consideration, followed by the issuance of a supplemental statement of the case noting that the evidence was duly reviewed, if his claim remains denied.  

The Board notes at this juncture that the Veteran's representative - Texas Veterans Commission - is a state veterans' service organization that has no chapter offices at the Board in Washington, D.C.  Thus, a request for a waiver could not be obtained by the Board on its own initiative, and a remand to the RO, via the AMC, is the appropriate procedural remedy.  

The purpose of this remand is to avoid prejudicing the Veteran's claim; VA is obligated to adhere to the applicable laws and regulations governing adjudication of claims and appeals, which exist to ensure and safeguard the Veteran's right to appellate due process.

Accordingly, this claim is REMANDED for the following action:

The RO should readjudicate the Veteran's claim of entitlement to service connection for a low back disability, considering all evidence pertinent to this claim that was received by VA and associated with the Veteran's claims file since the April 2011supplemental statement of the case.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


